Citation Nr: 1036507	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-14 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right leg/knee 
disability has been received and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1962 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the RO in 
Chicago, Illinois, which in pertinent part reopened and denied a 
claim for service connection for a low back disability and denied 
a claim for service connection for a right leg/knee disability.  

In May 2008, the Board reopened the low back claim and remanded 
for additional development.  The right leg/knee claim was also 
remanded.  The case returns now for appellate consideration.

As previously noted in the May 2008 remand, the Veteran requested 
a hearing before the Board in his May 2005 VA Form 9.  The RO 
scheduled a Travel Board hearing for March 2008, but the Veteran 
failed to appear.  He has not provided an explanation for his 
failure to appear or requested a new hearing. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's low back disability had its onset in service, that 
arthritis manifested within one year of service separation, or 
that these conditions are otherwise related to his active 
military service. 

2.  An unappealed November 1973 RO rating decision denied the 
Veteran's claim for service connection for a knee injury.  

3.  Evidence received since the November 1973 rating decision is 
new to the claims file, but does not relate to an unestablished 
fact necessary to substantiate the Veteran's claim for service 
connection for a right leg/knee disability, and is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  


CONCLUSIONS OF LAW

1.  The Veteran's low back disability was not incurred in or 
aggravated by active military service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

2.  The November 1973 RO rating decision denying a claim of 
entitlement to service connection for a knee injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  New and material evidence to reopen the claim of entitlement 
to service connection for a right leg/knee disability has not 
been received; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters. Then the Board will render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, in May 2008, the Board remanded the issues 
currently on appeal.  The Board instructed the AOJ to provide the 
Veteran with VCAA notice for the reopened low back claim; provide 
VCAA notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006), for the right leg/knee claim; obtain Social Security 
Administration (SSA) records; and readjudicate the claims.  On 
remand, the AOJ provided the Veteran with adequate VCAA notice as 
instructed by the Board, obtained the Veteran's SSA records, and 
readjudicated the claims.  Thus, there is compliance with the 
Board's remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting that where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claims, letters dated in September 2003, June 2008 and March 2010 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claims, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was informed 
of the specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical reports 
that he had.  He was also told that it was ultimately his 
responsibility to support the claims with appropriate evidence.  
In addition, the June 2008 and March 2010 letters provided the 
Veteran with notice concerning the assignment of disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" and 
"material" evidence and describe what evidence would be necessary 
to substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The June 2008 
and March 2010 letters informed the Veteran of the requirements 
of reopening a previously denied claim through new and material 
evidence and the June 2008 letter informed him of the basis of 
the prior denial of his right leg/knee claim.  

Subsequent to the issuance of the June 2008 and March 2010 
letters, the Veteran's claims were readjudicated in a July 2010 
supplemental statement of the case (SSOC).  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA medical 
records and Social Security Administration (SSA) records are in 
the claims file.  Although the record reflects that a request for 
VA treatment records dated from June 1980 to August 1997 resulted 
in a negative response, the Board observes that these records 
were later associated with the claims file following receipt of 
the Veteran's SSA file and additional evidence submitted by the 
Veteran.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a VA medical examination in March 2005 
to obtain an opinion as to whether his claimed low back 
disability was the result of military service.  The Board finds 
this opinion to be comprehensive and sufficient in addressing the 
matter of nexus.  In this regard, it is noted that the opinion 
was rendered by a medical professional following a thorough 
examination and interview of the Veteran and review of the claims 
file.  The examiner obtained an accurate history and listened to 
the Veteran's assertions.  The examiner laid a factual foundation 
for the conclusions that were reached.  The Board, therefore, 
concludes that the March 2005 examination report is adequate upon 
which to base a decision in this case.  See Nieves-Rodriguez, 
supra.  

Concerning the Veteran's previously disallowed right leg/knee 
claim, it is noted that the duty to assist does not include an 
obligation to provide an examination or medical opinion in 
applications to reopen.  See 38 C.F.R. § 3.159(c).  The Board 
concludes that failure to provide an examination or opinion in 
this instance is not error.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The Veteran contends that he has a low back disability as a 
result of active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

A March 1962 enlistment examination report indicates that the 
Veteran's spine was found to be normal at the time.  Service 
treatment records, however, show numerous complaints of backache 
and low back pain throughout service.  In October 1962, it was 
noted that the Veteran had fallen from a tree at the age of 12, 
injuring his back.  Findings on physical examination were 
negative.  In December 1962, a physical examination was again 
negative, and no significant abnormality was noted on X-ray 
study.  In March 1963, the Veteran reported an onset of low back 
pain after doing some heavy work; the impression was a mild back 
strain.  In May 1963, a physical examination revealed 
paravertebral muscle spasm.  In February 1964, it was noted that 
the Veteran denied sciatica.  No pathology was found.  In March 
1964, the impression was probable prostatitis.  In April 1964, a 
physical examination revealed no tenderness, no spasm.  In 
January 1965, the impression was gastroenteritis.  In May 1965, 
it was noted that the Veteran had been hit in the abdomen in an 
accident, that he was ambulatory and in no distress.  There were 
no complaints at the time.  A few days later, the Veteran 
complained of pain in the mid-back and left lower quadrant of the 
abdomen.  Physical examination revealed full range of motion in 
the back, no muscle spasm, and normal neurological findings.  The 
diagnosis was mild contusions from being thrown about in a truck.  
At the Veteran's separation examination May 1965, the spine was 
found to be normal upon clinical evaluation.  

The medical evidence of record establishes that the Veteran 
currently has a low back disability.  VA treatment records show 
the Veteran complaining of low back pain as early as 1980, as 
well as subsequently in 1984, 1986 and 1996.  Records dated from 
December 2002 to March 2005 indicate treatment for low back pain 
associated with degenerative disc disease and degenerative joint 
disease of the lumbar spine.  Specifically, a May 2003 X-ray 
study of the lumbosacral spine demonstrated moderate to severe 
lower lumbar spondylosis likely on the basis of previous trauma.  
An MRI taken in March 2004 revealed disc degeneration and disc 
space narrowing at L4-5 and L5-S1, and no spinal stenosis or disc 
herniation.  A December 2004 treatment record indicated that the 
Veteran's back pain was likely the residuals of a fracture or 
spinal metastasis.  X-rays taken in December 2004 revealed 
narrowing of intervertebral space at the L5-S1 with bony spurs at 
the L5-S1, consistent with degenerative joint disease and 
degenerative disc disease, mild degenerative changes of the facet 
joint at the L5-S1 bilaterally, and no fractures or bony 
displacements.  The record reflects that the Veteran is receiving 
SSA disability benefits as a result of a low back disability and 
thyroid disorder.  

The Veteran was afforded a VA spine examination in March 2005.  
At the examination, the Veteran reported that his back condition 
started when he tripped during training in service, hitting his 
knee, and experiencing pain in his knee, thigh and back.  He 
stated that his back has hurt ever since.  The pain was mainly in 
the low back, but sometimes radiated into the right leg and 
rarely into the left leg.  Following a physical examination, the 
Veteran was diagnosed with mild degenerative joint disease at the 
L4-L5 and L5-S1.  The examiner opined that it was less likely 
than not that this back injury could be related to anything 
during military service.  It was noted that the Veteran had 
previously reported an injury in which he fell out of a tree at 
the age of 12.  The examiner noted no acute trauma or anything 
that could cautiously cause such a severe disability that the 
Veteran would be out of work throughout his lifetime.  

Taking into account all of the relevant evidence of record, the 
Board concludes that a preponderance of the evidence is against a 
finding that the Veteran's current low back disability is related 
to service.  Although service treatment records show complaints 
and treatment of backache and low back pain in service, the 
Veteran has failed to present any evidence demonstrating a 
connection between his currently diagnosed disability and 
service.  In this case, the only medical evidence addressing the 
etiology of the Veteran's back condition is the March 2005 VA 
examination report, which rules out an association between his 
low back disability and service.  Additionally, the Board notes 
that there is no evidence of arthritis within one year of service 
separation.  Indeed, the earliest documented evidence of post-
service complaints or treatment of low back pain was nearly 15 
years following discharge.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability).  In short, there is no indication in the 
claims file that the Veteran's current low back disability had 
its onset in service, that arthritis manifested within a year of 
service separation, or that the claimed condition is otherwise 
related to service.  As such, service connection for a low back 
disability is not warranted.  

The Board has considered the Veteran's self-reported continuity 
of symptomatology of low back pain dating back to his service. 
 See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
While the Board does not doubt the sincerity of the Veteran's 
belief that his disability has existed since service, the 
evidence of record contains some inconsistencies that diminish 
the reliability of his current recollections.  Specifically, the 
Veteran has reported that his low back pain had its onset during 
basic training and has continued since then.  See Veteran's 
statement, April 2009; VA examination report, March 2005.  
However, there is no evidence of treatment for back pain between 
the time of service separation in June 1965 and April 1980.  He 
was treated over the course of several months in 1980 for 
complaints of low back pain, however the workup was negative.  In 
September 1986, the Veteran was diagnosed with lumbar 
radiculopathy.  According to his VA treatment records, the 
Veteran has reported the onset of low back and leg pain as being 
in January 1984 after he was involved in a bus accident.  
Likewise, a November 1988 Illinois Bureau of Disability 
Determination Services application lists 1984 as the date of 
onset of his back problems.  At a December 1996 Bureau of 
Disability Determination Services examination, the Veteran 
attributed his low back pain to a work injury in 1978 when he 
tripped over a ladder and fell on his back.  Thereafter, at a 
July 1997 examination, the Veteran reported recurrent attacks of 
low back pain for the past 13 years and indicated that his low 
back pain was caused by a previous injury on the job.  While 
there are conflicting reports concerning the onset of the 
Veteran's back pain, the most consistent report of record is 
1984.  In view of the foregoing, the Board finds the credibility 
of the Veteran's statements as to continuity of symptomatology 
since service to be not credible.  See Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995) (Credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.).  

Accordingly, the Board concludes that service connection for a 
low back disability is not warranted.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Application to Reopen

The Veteran also contends that he has a right leg/knee disability 
as a result of active service.  The original claim for service 
connection for a knee injury was denied in a November 1973 rating 
decision, and the Veteran did not appeal.  This decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2009).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The 
new and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Lay assertions of medical causation or diagnosis do 
not constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Evidence of record at the time of the prior final denial 
consisted of service treatment records, which showed that the 
Veteran was noted as having mild genu varus upon enlistment 
examination; during service, he was seen in May 1962 with 
complaints of leg cramps and evaluated as having a muscle strain 
of the right leg.  There were no post-service records of medical 
treatment for any condition related to the right leg/knee.  The 
November 1973 rating decision denied service connection for a 
knee injury on the basis that recondition of the knees was a 
congenital disorder and no aggravation was demonstrated in 
service.  The Veteran's request to reopen his claim was received 
in August 2003.  In order for the claim to be reopened, the 
Veteran must have submitted evidence showing either that he has a 
right leg/knee disorder (not due to a congenital defect) that was 
incurred in service, or that his genu varus was subjected to a 
superimposed disease or injury during service.  

The Board notes that congenital or developmental defects are not 
"diseases" for which service connection can be granted, and as a 
"matter of law" are not compensable disabilities.  38 C.F.R. § 
3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  
However, the VA Office of General Counsel has determined that 
service-connection may, in certain circumstances, be granted for 
"diseases (but not defects) of congenital, developmental or 
familial origin."  See VAOPGCPREC 82-90 (July 18, 1990); see also 
38 C.F.R. § 4.127.

With regard to congenital or developmental defects, the General 
Counsel has defined a "defect" as an imperfection or structural 
abnormality or condition which is more or less stationary in 
nature.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  The 
term "disease" had been defined as "any deviation from or 
interruption of the normal structure or function of any part, 
organ or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown."  Id.  
Notwithstanding the finding by the General Counsel that service 
connection may not be granted for a defect, service connection 
may be granted for a disability which is shown by the evidence to 
have resulted from a defect which was subjected to a superimposed 
disease or injury during service.  Id.

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The presumption of soundness, however, attaches only where there 
has been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
History provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination does 
not, in itself, constitute a notation of a preexisting condition.  
38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut 
the presumption of sound condition for disorders not noted on the 
entrance examination report, VA must show by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3- 2003.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity.  38 C.F.R. 
§ 3.306(b).  This includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1). 

Since the 1973 rating decision was rendered, VA has received VA 
medical records, to include the March 2005 spine examination 
report, which in pertinent part show complaints of low back pain 
with pain radiating down the right lower extremity.  SSA records 
have also been associated with the claims file.  Notably, a July 
1997 SSA examination report provides clinical impressions of 
musculoskeletal lower back pain with right-sided radiculopathy 
and right-sided sciatica.  In addition, the Veteran has submitted 
a lay statement in which he asserts that he injured his knee 
during basic training in service.  The Board finds the 
aforementioned evidence to be neither cumulative nor redundant of 
the evidence of record at the time of the prior final denial of 
the claim.  However, while the evidence is new to the claims 
file, the Board finds that it does not relate to an unestablished 
fact necessary to substantiate the Veteran's claim.  The new 
evidence does not show that the Veteran has a current right 
leg/knee disability that can somehow be related to service.  
While the evidence does demonstrate symptoms of pain to radiate 
into the right lower extremity, these symptoms are shown to be 
associated with the Veteran's lumbar radiculopathy.  The evidence 
does not otherwise show the Veteran to have a current disability 
of the right leg or right knee, let alone show the existence of 
such a disability as being related to service or a service-
connected disability.  In this regard, the new evidence fails to 
raise a reasonable possibility of substantiating the Veteran's 
claim for service connection for a right leg/knee disability.  

Accordingly, the Board finds that new and material evidence has 
not been received to reopen the claim of service connection for a 
right leg/knee disability.  The application to reopen must 
therefore be denied.  See 38 C.F.R. § 3.156(a).


ORDER

Service connection for a low back disability is denied.

The application to reopen a claim of entitlement to service 
connection for a right leg/knee disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


